Citation Nr: 0210314	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-45 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1951 to December 1953, including service in Korea during 
which he earned the Combat Infantryman's Badge (CIB) and was 
awarded the Purple Heart Medal.  This case originally came 
before the Board of Veterans' Appeals (the Board) on appeal 
from a January 1996 rating decision of the Regional Office 
(RO) that, in part, denied the appellant's claim of 
entitlement to service connection for PTSD, as well as his 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU) due to service connected 
disabilities.  The Board remanded the case to the RO for 
additional development in February 1998; the RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant does not have PTSD due to his in-service 
experiences.

3.  Service connection is in effect for ankylosis of the left 
(minor) index finger, rated as 20 percent disabling; shell 
fragment wounds of the left hand with degenerative changes at 
the metacarpal bone, rated as 10 percent disabling; shell 
fragment wounds of the left thigh, knee and leg, rated as 10 
percent disabling; shell fragment wounds of the right leg and 
knee, rated as 10 percent disabling; and shell fragment 
wounds of the right forearm, rated as 10 percent disabling.  
The combined rating is 50 percent.

4.  The appellant has a Masters degree and has work 
experience as a high school teacher.

5.  The appellant last worked full-time as a teacher in 
August 1984, when he retired just shy of his fifty-third 
birthday.

6.  The appellant's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not render him unable to secure 
and follow a substantially gainful occupation.

7.  Findings of unemployability have been based on factors 
such as advancing age and his nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620 et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

2.  The appellant is not unemployable by reason of his 
service-connected disabilities; the criteria for a TDIU have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 
4.18, 4.19 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for PTSD.  
The Board also finds that the criteria for a total disability 
rating based on individual unemployability due to service-
connected disability have not been met.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection for PTSD.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The appellant testified during his January 1997 personal 
hearing at the RO that one of his comrades had died in his 
arms about a month before he himself was wounded and that he 
had been feeling nervous and anxious ever since that time.  
He stated that he remained completely isolated after his 
discharge and that he had nightmares about the war.  The 
appellant further testified that he had resigned his teaching 
job in August 1984, one month before he turned fifty-five and 
therefore costing him a percentage of pension benefits.  (The 
Board notes that that appellant was born in late 1931.)  He 
reported that he had flashbacks and that he would cry and 
feel depressed when remembering his dead friends.  The 
appellant testified that he did not feel any rapport with the 
VA doctor who examined him for PTSD and therefore did not 
talk about his problems.

Review of the medical evidence of record reveals that a 
private medical report dated in February 1989 contains a 
diagnosis of PTSD, as does a May 1993 note from another 
private doctor.  In addition, a VA staff psychiatrist gave 
the appellant a diagnosis of PTSD in September 1998, with 
treatment for that diagnosis thereafter.  Review of the 
evidence of record also reveals that other VA psychiatrists 
have rendered diagnoses other than PTSD to account for the 
appellant's psychiatric symptomatology.

The appellant was first diagnosed with PTSD by his private 
physician, Consuelo Perez Perez, M.D.  In a report dated in 
February 1989, this physician, identified by the appellant as 
a psychiatrist, stated that she had treated the appellant on 
twelve occasions between May 1982 and April 1983, for 
physical complaints relating to his upper and lower 
extremities and for mental conditions.  The doctor states 
that the appellant had suffered from increasing nervousness 
since his combat wounds with symptoms such as insomnia, 
forgetfulness, confusion, anxiety and bad temper.  The 
appellant was reported to have been married and divorced six 
times due to his mental condition.  The doctor rendered 
diagnoses of five physical conditions and one psychiatric 
condition.  As this document currently appears, a diagnosis 
of "Post Traumatic Stress Disorder" has been typed in a 
different typeface than the rest of the four-page report on 
top of a whited-out diagnosis of severe depression and 
anxiety reaction.  It is unknown who added the PTSD diagnosis 
or when it was added.

A May 1989 letter from Dr. Julio I. Savona, M.D. indicates 
that the appellant was only able to do limited work because 
of his diagnosed irritability, insomnia, dermatitis, acute 
myositis and articular pain.  The appellant was noted to 
present with articular pain in the shoulders and knees with 
limitation of motion.

The appellant was also diagnosed with PTSD by his private 
physician, Dr. Angel L. Rosa Cepeda, M.D., in a report dated 
in May 1993.  This physician was identified by the appellant 
as a psychiatrist and his letterhead indicates that he 
provided general medical care to adults and children, as well 
as mental health services.  In a letter dated in July 1993, 
this doctor stated that the appellant had multiple complaints 
relating to cramps, pain and weakness in his extremities.  
This pain and associated severe limitations were said to make 
the appellant very angry and the doctor stated that the 
appellant cried very easily and often avoided communication 
with anyone.  Other symptoms included nightmares, insomnia, 
restlessness, palpitations, poor self-esteem, bad humor and 
lack of interest in life.  The doctor noted that the 
appellant said he was afraid of driving because his left 
index finger disability caused a poor left hand grip.  The 
doctor also stated that the appellant's neck spasms limited 
his head rotation and kept him from driving his car.

A VA social and industrial survey was performed in July 1993, 
at the appellant's home.  The appellant was not home and 
therefore was interviewed later; two neighbors were 
interviewed.  The neighbors described the appellant as a 
cordial person who assisted others when asked for help.  They 
reported that he conversed with people in his neighborhood 
and that he was viewed as a sort of counselor.  The neighbors 
also reported that the appellant went to his farm in the 
mornings to take care of lambs and that he also took care of 
all of the home chores.  No abnormal behaviors were reported.  
The appellant subsequently confirmed that he would travel to 
a small farm he owns in the morning and take care of lambs.  
He said that he would return home at noon and stay there.  
The appellant further stated that he would converse with his 
neighbors and help them with the translation of letters or 
other problems.  He said they considered him an educated man 
on whom they could rely.  The appellant also said that he did 
not drive outside of his neighborhood because he was afraid 
he would have an accident.

The appellant underwent a VA psychiatric examination in 
January 1990; no Axis I diagnosis was rendered and the 
examiner stated that no evidence of a PTSD diagnosis had been 
found.  The appellant underwent another VA psychiatric 
examination in March 1997; the examiner reviewed the claims 
file.  The examiner noted that the appellant had no history 
of any organized psychiatric treatment and that the appellant 
occasionally saw a general practitioner as a family doctor 
for prescription purposes.  The appellant reported that he 
began to suffer from anxiety, forgetfulness and irritability 
about one month before his retirement in 1984; he admitted to 
frequent rituals involving cleaning his hands as well as 
being very compulsive about bathing.  He stated that he had 
been married twice and that he had three children.  
Examination revealed the appellant to be well oriented and 
his speech was spontaneous, coherent, relevant and well 
organized.  The examiner noted some lapses in recent memory, 
but found his remote memory to be fairly well preserved.  The 
appellant's retention was diminished, as was his recall.  His 
concentration was slow.  There were no depressive signs.  The 
examiner noted very obsessive compulsive ideation.  The 
appellant's judgment was described as preserved.  The 
examiner rendered an Axis I diagnosis of dementia, Alzheimer 
type, early onset, mild.

The appellant completed a battery of more than one dozen 
testing instruments when he underwent a VA neuropsychological 
evaluation in May 1998.  The June 1998 report indicates that 
the appellant was a retired teacher with an MEd. and that he 
is right-handed.  Specific tests were administered to verify 
steadiness of effort and accuracy of self-presentation and 
that scrutiny yielded an impression of probably less-than-
adequate compliance.  Thus the results lacked internal 
consistency and cannot be presumed to be valid for diagnostic 
purposes.  The examiner did note that the possibility of real 
cognitive disturbance could not be definitively ruled out.

The appellant subsequently underwent a VA psychiatric 
examination by two psychiatrists; his claims file and 
hospital record were reviewed.  The appellant reported that 
he stopped working as a high school teacher after 24 years 
because of irritability, memory problems and an inability to 
deal with students.  He also reported poor concentration, an 
inability to stay in crowds and a 'mental fixation' with 
something that happened to him in Korea.  He stated that he 
could not drive due to fear because he got lost and 
disoriented even at home.  He further stated that he lost 
control easily and had problems with his neighbors.  The 
appellant reported that he engaged in repetitive ritualistic 
cleaning of the house.  On examination, the appellant was 
alert and oriented times three.  His mood was anxious and his 
affect was restricted.  His attention, concentration, insight 
and judgment were fair and his speech was clear and coherent.  
The examiners noted that the appellant had undergone a brain 
CT scan in July 1998 that revealed bilateral internal carotid 
atherosclerotic changes.  The examiner rendered diagnoses of 
primary degenerative dementia of the Alzheimer's type and 
organic personality syndrome with obsessive-compulsive 
features.  The examiners further stated that they believed 
these diagnoses to be current and correct.  It was noted that 
one of the examiners had known the appellant as a teacher, 
was not recognized by him and clearly noticed severe mental 
deterioration in someone who had been known for his memory, 
mental clarity and outstanding teaching abilities.  The 
examiners stated that the private physicians who rendered 
diagnoses of PTSD were not psychiatrists and rendered 
incorrect diagnoses.  The examiners further stated that 
"based on the veteran's history, records and current 
extensive evaluation" they found that he did not fulfill the 
diagnostic criteria for PTSD.

VA outpatient treatment records dated between 1997 and 2001 
include findings of anxiety, depression, PTSD, memory 
problems, early signs of dementia, degenerative joint 
disease, neck pain, back pain, shoulder pain, cataracts, 
dermatitis and onychomycosis and allergy.  There is no 
indication in the medical clinic records that the appellant 
was ever other than alert, cooperative and well oriented.  
There is no indication in any patient record that the 
appellant ever displayed any inappropriate behavior.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

The Board has considered the appellant's statements submitted 
in support of his contention that he has PTSD as a result of 
his service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more these 
statements are not competent evidence of a diagnosis of PTSD, 
nor do they establish a nexus between an acquired psychiatric 
condition and his military service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite competence.

The preponderance of the competent medical evidence of record 
does not establish a current diagnosis of PTSD.  The service 
medical records do not contain any diagnosis of any 
psychiatric disorder.  Post-service, the first evidence of a 
diagnosis of PTSD occurs in the February 1989 report of Dr. 
Perez.  However, there is clear evidence that the diagnosis 
of PTSD was added on as an alteration of another diagnosis 
after the report was completed.  Furthermore, the findings 
were based on erroneous information, particularly the 
statement that all six of the appellant's wives had divorced 
him because of his mental condition; the evidence of record 
clearly supports a finding that the appellant had only been 
married twice at that time.  

In addition, the Board notes that the private physicians 
opining that the appellant suffered from PTSD are not 
psychiatrists.  While the Board recognizes that these doctors 
are health care professionals, the United States Court of 
Appeals for Veterans Claims indicated in LeShore v. Brown, 8 
Vet. App. 406 (1995), that a "medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise." 

The Board notes that a VA outpatient psychiatrist has 
diagnosed the appellant with PTSD, but this diagnosis was 
based on a history and information given by the appellant.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  This 
diagnosis was made without the benefit of any review of the 
claims file, and thus without knowledge of the appellant's 
prior medical records; it is without probative value and thus 
not sufficient to support the claim.  In contrast, the three 
VA psychiatric examination reports were rendered after 
consideration of the appellant's service medical and other 
records by four different psychiatrists (including one who 
had personal knowledge of the appellant's cognitive function 
in the past) and those opinions indicate that the appellant 
never has demonstrated and does not currently demonstrate 
clinical finding sufficient to support a diagnosis of PTSD.

Therefore, the Board finds that the opinions of the private 
doctors and the VA treating outpatient psychiatrist, when 
weighed against the opinions of the four VA examining 
psychiatrists, do not place the evidence in equipoise.  See 
generally, Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Winsett v. West, 11 Vet. App. 420, 425 (1998) (the 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician).

Thus, the preponderance of the medical evidence of record 
indicates that the appellant was suffering from depression 
and an anxiety reaction, not PTSD, in 1989, and that he is 
currently suffering from dementia, Alzheimer type, not PTSD.  
The preponderance of the claims file records contains medical 
evidence that does not support a past or current diagnosis of 
PTSD.  With the preponderance of the evidence against a 
current diagnosis of PTSD, the evidence cannot establish a 
causal connection between the claimed PTSD and service. 

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for PTSD is denied.  
In addition, since the evidence is against a diagnosis of 
PTSD, the provisions of 38 U.S.C.A. § 1154 and VAOPGCPREC 12-
99 (1999) are not for application.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  TDIU claim.

The appellant underwent a VA medical examination in December 
1993; he complained of pain in multiple joints.  He stated 
that he was right-handed and denied having weakness in his 
lower extremities.  The examiner stated that the appellant 
was independent in ambulation and self-care.  On physical 
examination, dextroscoliosis was observed, as was limitation 
of motion of the lumbar spine with pain on motion.  The 
appellant demonstrated full active range of motion of the 
upper extremities except for the left index finger; he 
demonstrated full range of motion of the lower extremities.  
There was a scar on the right forearm with hernia formation.  
The shell fragment wounds of the right forearm, left thigh, 
both knees and both legs were noted to be painful on 
palpation but not adherent to tissue.

At his January 1997 personal hearing conducted at the RO, the 
appellant testified that physically he could work, but 
mentally he could not.  See Hearing Transcript p. 12.  He 
further stated that he could work at two or three 
universities and that he had refused jobs.  See Hearing 
Transcript p. 13.  The appellant also testified that he could 
compete in the job market physically, but that mentally he 
could not do it.  See Hearing Transcript p. 18.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
veteran's service-connected disabilities render him/her 
incapable of substantial gainful employment.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for ankylosis of the left (minor) index finger, rated 
as 20 percent disabling; shell fragment wounds of the left 
hand with degenerative changes at the metacarpal bone, rated 
as 10 percent disabling; shell fragment wounds of the left 
thigh, knee and leg, rated as 10 percent disabling; shell 
fragment wounds of the right leg and knee, rated as 10 
percent disabling; and shell fragment wounds of the right 
forearm, rated as 10 percent disabling.  

Each of these evaluations was confirmed and continued in the 
January 1996 rating decision and none was appealed by the 
appellant.  These conditions result in a combined service 
connected disability rating of 50 percent.  Therefore, the 
appellant does not meet the percentage requirements for a 
total rating under section 4.16(a) since the regulatory 
requirement of one disability rated at 40 percent or higher 
and a combined rating of 70 percent or higher would not be 
met in this case.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  With service connection having been 
granted for only one disability rated as 20 percent disabling 
and a combined rating of 50 percent with consideration of 
both schedular and extraschedular factors, the threshold 
requirements of the pertinent governing criteria for a total 
disability evaluation based on individual unemployability 
cannot be satisfied.  Therefore, the Board concludes that the 
claim of entitlement to a total disability evaluation based 
on individual unemployability must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although the appellant does not meet the schedular criteria 
for a total rating based on individual unemployability, there 
is another means by which such a total evaluation might be 
awarded.  It is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

As reflected in the February 2002 Supplemental Statement of 
the Case, the RO considered whether the appellant's total 
rating claim should be submitted for extraschedular 
consideration.  After deciding that the appellant was not 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, the RO decided 
not to submit the claim for extraschedular consideration 
because there were no exceptional factors or circumstances 
associated with the appellant's disablement.

In reviewing the claims file, the Board notes that the 
appellant, who had four years of college education plus a 
graduate degree, retired from his position as a high school 
teacher in 1984.  The appellant has stated that he retired 
early due to his irritability, poor concentration and 
impaired memory.  The appellant reported during the social 
and industrial survey in July 1993 that he would translate 
letters for his neighbors and assist them with any other 
problems.  He also reported that he took care of a small 
farm, looking after lambs.  His neighbors said that the 
appellant took care of all the household chores.  The 
appellant testified in January 1997 that he continued to look 
after the lambs on his farm and that while he was physically 
capable of employment since his retirement, he was mentally 
unable to work.

Based upon the foregoing, the Board agrees that entitlement 
to individual unemployability on an extraschedular basis is 
not shown in this case.  The appellant is able to perform 
activities on a farm and to interact with other people; his 
service-connected disabilities have not required frequent 
hospitalization; and there are no other exceptional factors 
or circumstances associated with his disablement.  38 C.F.R. 
§ 4.16(b).

III.  Veterans Claims Assistance Act.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  The Board also notes 
that the final rule implementing the provisions of the VCAA 
concerning claims governed by part 3 of Title 38, Code of 
Federal Regulations, has been published.  See 66 Fed. Reg. 
45,620 et seq. (Aug. 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After review of the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decisions and the Statement 
of the Case (SOC), as well as the Supplemental Statements of 
the Case, and the RO letters sent in September 2001 and March 
2002, notified the appellant and his representative of the 
evidence necessary to substantiate the claims, the evidence 
that had been received, and the evidence to be provided by 
the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  In light of the fact that the appellant does not 
have a current diagnosis of PTSD, there is no reasonable 
possibility that further assistance would aid in 
substantiating that claim.  All relevant Federal records have 
been obtained, including VA records and service medical 
records.  The appellant and his representative told the 
January 1997 RO hearing officer that copies of private 
medical treatment records would be submitted within 60 days, 
but none were ever submitted.  Furthermore, the appellant did 
not provide any response to the RO letters sent in September 
2001 and March 2002.  The appellant was afforded VA 
psychiatric and medical examinations that included review of 
the service medical records and the claims file.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  Veterans Claims Assistance Act of 
2000, Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2000); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.


ORDER

Service connection for PTSD and insomnia is denied.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

